Citation Nr: 1438598	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-17 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for torticollis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to April 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for torticollis and assigned a 30 percent disability rating; his claims file is now in the jurisdiction of the St. Petersburg, Florida, RO.  The Veteran was scheduled for a Board hearing in November 2013, but did not appear; the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's torticollis is rated, by analogy, as a disability of the cervical spine.  He is currently rated at 30 percent under Diagnostic Code 5237, which is analogous to forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  He asserts that his disability is more analogous to that described under the 40 percent rating, which contemplates unfavorable ankylosis of the entire cervical spine, and has alleged symptomatology consistent with such rating.  (See, e.g., March 2007 statement (alleging restricted line of vision) and April 2007 statement from VA treating physician (noting Veteran's complaint of difficulty swallowing); see also 38 C.F.R. § 4.71a, Code 5237, Note (5) (describing unfavorable ankylosis)).  However, the Veteran has not demonstrated that he has the specialized training or expertise to answer what is, essentially, a medical question.

A medical opinion is needed to determine whether the Veteran's service-connected torticollis is analogous to unfavorable ankylosis.  The Board notes that the Veteran was previously scheduled for an examination in March 2011 and failed to appear.  However, in September 2011, his representative asserted that notice of the examination was sent to the wrong address.  The Board notes that the Veteran listed a different address on his June 2011 substantive appeal than was used to mail the May 2011 statement of the case (which the Veteran also (separately) asserted he did not receive), which supports his contention (through his representative) that he did not receive notice of the March 2011 VA examination.  The Board thus finds that he has presented good cause for his failure to appear, and the appeal is remanded to reschedule an examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his torticollis, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all sources identified.

2.  The AOJ should then arrange for an appropriate examination of the Veteran to ascertain the current severity of his torticollis.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  Additionally, the examiner should specifically comment on the impact the disability has on the Veteran's occupational functioning and, specifically, whether it is consistent with unfavorable ankylosis, as defined in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note 5.  The examiner must explain the rationale for all opinions provided.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



